








STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (this “Agreement”) is made this August 21, 2015
(“Effective Date”), by and between HK Battery Technology Inc., a Delaware
corporation (the “Seller” or the “Company”), and Lianyungang HK New Energy
Vehicle System Integration Corporation, a company organized under the laws of
the People’s Republic of China (the “Buyer”).




WHEREAS, subject to the terms and conditions herein, Seller wishes to sell its
capital stock to Buyer and Buyer wishes to purchase such capital stock from
Seller; and




NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:




1.

Purchase and Sale of Stock.




(a)

Sale of Shares.  Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties and covenants contained herein,
Buyer agrees to purchase from Seller, and Seller agrees to sell to Buyer, ONE
HUNDRED THIRTY-TWO MILLION (132,000,000) shares (the “Shares”) of the $0.001 par
value per share common stock of the Company (the “Common Stock”) at $0.75 per
share, for a total purchase price of NINETY NINE MILLION United States Dollars
($99,000,000.00) in cash (the “Purchase Price”).




(b)

Closing.




(1)

The closing of the transactions contemplated hereunder (the “Closing”) shall be
held at the office of the Company within ninety (90) days (the “Closing Date”)
of the Effective Date, or such other place and date as Seller and Buyer may
mutually agree.




(2)

On or Before to the Closing Date,




(i)

Seller shall deliver to Buyer stock certificate(s) representing the Shares (the
“Certificate”),




(ii)

Buyer shall deliver to Seller the sum of the aggregate Purchase Price, in
immediately available funds via wire to the following coordinates:  




BANK:  

East West Bank




ABA#:  

SWIFT CODE:  

EWBKUS66XXX

BENEFICIARY:  HK Battery Technology Inc

ACCOUNT:  

80-21000701




REFERENCE/SPECIAL INSTRUCTIONS:  “HK Battery Technology Inc.”




(3)

The following shall be conditions to the consummation of the Closing (the
“Closing Conditions”) and evidenced by delivery of the required documentation to
the Company or as otherwise provided below:




(i)

completion and execution by Buyer of the Anti-Money-Laundering Form attached
hereto as Exhibit A.




2.

Representations and Warranties of Seller.




As an inducement to Buyer to enter into this Agreement and purchase the Shares,
Seller hereby represents and warrants that the statements contained in this
Section 2 are true, correct and complete as of the date hereof and will be true,
correct and complete as of the Closing Date (as though made then and as though
the Closing Date was substituted for the date of this Agreement).




(a)

Organization.  Seller is a corporation, duly organized and validly existing
under the laws of Delaware.





1




--------------------------------------------------------------------------------

 







(b)

Authorization; Enforceability.  Seller has the legal right to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out
Seller’s obligations hereunder.  The execution, delivery and performance by
Seller of this Agreement and all other agreements and documents by Seller in
connection with the transactions contemplated hereby (collectively, the
“Transaction Documents”) have been duly authorized by all requisite action by
Seller, and the Agreement and the Transaction Documents, when executed and
delivered by Buyer, constitutes a valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).




3.

Representations and Warranties of Buyer.  




Buyer hereby warrants and represents to Seller that:




(a)

Authorization; Enforceability.  Buyer has the legal right and power to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out Buyer’s obligations hereunder.  The execution, delivery and
performance by Buyer of this Agreement have been duly authorized by all
requisite action by Buyer, and the Agreement, when executed and delivered by
Seller, constitutes a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).




(b)

Approvals and Consents. No action, approval, consent or authorization, including
but not limited to, any action, approval, consent or authorization by any
governmental or quasi-governmental agency, commission, board, bureau or
instrumentality is necessary or required as to the Buyer in order to constitute
this Agreement as a valid, binding and enforceable obligation of the Buyer in
accordance with its terms.




(c)

Investor Representations.  Buyer (i) and its principals have extensive knowledge
and experience in financial and business matters; (ii) has had access to all
information as to the Company as it has desired; (iii) has made its own inquiry
and investigation into, and, based thereon, has formed an independent judgment
concerning the operations of the Company, its business and prospects in order to
evaluate the merits and risks of the transactions contemplated by this
Agreement; and (iv) is aware that an investment in the Shares involves a number
of very significant risks; provided that any due diligence review or other
inquiry or investigation undertaken by Buyer shall not limit, qualify, modify or
amend the representations and warranties of Seller made in this Agreement,
irrespective of the knowledge or information received by Buyer.




(d)

Brokerage Fees.  Buyer has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transaction contemplated hereby.




(e)

No Other Representations or Information.  In evaluating the suitability of an
investment in the Shares, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in this Agreement and the
public filings of the Company and Seller.




(f)

No Governmental Review.  Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.




(g)

No Fiduciary Duty. Buyer hereby acknowledges and agrees that (i)  the purchase
and sale of the Shares is taking place in a private transaction between Seller
and Buyer in an arm’s length commercial transaction at a price negotiated and
agreed to by Seller as the best possible current price for the Shares; (iii)
Buyer is solely responsible for making its own judgments in connection with this
Agreement; and (iv) Seller has not rendered advisory services of any nature or
respect, nor owes any agency, fiduciary or other duty to Buyer, in connection
with such transaction or the process leading thereto other than with respect to
the accuracy of Seller’s representations.




(h)

Advice of Counsel.  Buyer further acknowledges that it is represented by counsel
of its choice, that it has carefully reviewed the provisions of this Agreement
with its counsel and that it understands and voluntarily accepts the Agreement
as binding.





2




--------------------------------------------------------------------------------

 







4.

Miscellaneous.




(a)

Default by Seller.  A breach by Seller of any of its representations in this
Agreement or the failure of Seller to have fulfilled its Closing Conditions by
the Closing Date or the failure of Seller to have made or caused to have been
made the closing deliveries contemplated herein, including the failure to
deliver the Certificate(s) and Seller deliverables to Buyer prior to the Closing
Date shall constitute a default under this Agreement (“Default”).  Nothing
herein shall limit Buyer’s right to protect and enforce its rights by an action
at law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein for an injunction against a
violation of any of the terms hereof or thereof, or for the pursuit of any other
remedy which it may have by virtue of this Agreement, for the failure of Seller,
Seller’s agents, or the Company and its transfer agent to deliver the
Certificates, Seller deliverables and other Closing deliveries, and Buyer shall
have the right to pursue all remedies available to it at law or in equity,
including, without limitation, a decree of specific performance or injunctive
relief.  In the event of Default, Seller shall pay to the Buyer the reasonable
costs and expenses of collection and of any other actions referred to in this
paragraph (a) or otherwise reasonably appropriate, including without limitation
reasonable attorneys’ fees, expenses and disbursements.  




(b)

Default by Buyer.  Buyer’s failure to deliver the Purchase Price prior to the
Closing Date shall constitute a default.  If such default is not cured by the
Closing Date, then Seller may terminate this Agreement and demand the immediate
return of the Certificate(s) and Seller Deliverables by notice to Seller.  Until
the Closing Date, Seller’s sole remedy in case of such a default shall be to
delay the Closing.  Upon Buyer’s timely cure of such a default, Seller shall be
required to fulfill its obligations hereunder.




(c)

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties.




(d)

Choice of Law; Choice of Venue.  This Agreement shall be governed by and
construed under the laws of the State of California as applied to agreements
entered into and to be performed entirely within California without applying its
principles of choice of law.  Any dispute or controversy concerning or relating
to this Agreement shall be exclusively resolved in the federal or state courts
located in County of Los Angeles, State of California. Each of the parties
hereto irrevocably submits to the jurisdiction of the courts of the State of
California located in County of Los Angeles and the United States District Court
for the Central District of California for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated herein. Service of process in connection with any such
suit, action, proceeding or judgment may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and the
laying venue in such court.  Each party hereto further irrevocably waives any
objection to the laying of venue of any suit, action or proceeding brought in
such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.




(e)

Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE AND AGREES NOT TO REQUEST A JURY TRIAL
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




(f)

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery to the party to be notified or sent by overnight delivery by a
nationally recognized overnight courier upon proof of sending thereof and
addressed to the party to be notified at the address indicated for such party on
its signature page hereto, or at such other address as such party may designate
by written notice to the other parties.  




(g)

Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Seller and Buyer.




(h)

Expenses.  Each of the parties shall bear its own costs and expenses incurred
with respect to the negotiation, execution, delivery, and performance of this
Agreement.




(i)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




(j)

Entire Agreement.  This Agreement represents and constitutes the entire
agreement and understanding among the parties with regard to the subject matter
contained herein.  All prior agreements, understandings and representations are
hereby merged into this Agreement.





3




--------------------------------------------------------------------------------

 







(k)

Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.  Among other things,
“or” is not exclusive and the singular may include the plural and the plural may
include the singular, all as the context requires.  All representations and
warranties given by any party herein shall survive the Closing.




(l)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties.  This Agreement,
once executed by a party, may be delivered to the other parties hereto by
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.




(m)

Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




(n)

Waiver.  The failure of any party to give any notice or to take any action
hereunder shall not be deemed a waiver of any of the rights of such party
hereunder, except to the extent that the other party is actually prejudiced by
such failure.




(o)

Recitals.  The recitals contained herein are hereby incorporated by reference
and made a part of this Agreement as if set forth in full herein.




(p)

Further Acts.  Each of Buyer and Seller shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.







[SIGNATURE PAGES FOLLOW]











4




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.







SELLER:

HK BATTERY TECHNOLOGY INC.







By:   /s/ Jianguo Xu                  

Name: Jianguo Xu

Title: Chief Executive Officer




Address of Record:

800 E. Colorado Blvd., Suite 888

Pasadena, California 91101

United States of America







Number of Shares of Common Stock being sold:

132,000,000

Purchase Price per share:

$0.75

Total Purchase Price:

$99,000,000




Delivery instructions (wire or otherwise):




___________________________________________________________________________




___________________________________________________________________________




___________________________________________________________________________











5




--------------------------------------------------------------------------------

 







PURCHASER  

LIANYUNGANG HK NEW ENERGY VEHICLE SYSTEM INTEGRATION CORPORATION







By:   /s/ Zhenhua Chen                         

Name: Zhenhua Chen

Title:   Executive Manager




Address of Record:

Suite 1408 14/F Great Eagle Centre

23 Harbour Road

Wanchai, Hong Kong







Number of Shares of Common Stock being sold:

132,000,000

Purchase Price per share:

$0.75

Total Purchase Price:

$100,000,000







Delivery instructions for stock certificate:




___________________________________________________________________________




___________________________________________________________________________




___________________________________________________________________________








6




--------------------------------------------------------------------------------

 







EXHIBIT A







HK BATTERY TECHNOLOGY INC.

ANTI MONEY-LAUNDERING INFORMATION FORM

(Please fill out and return with requested documentation.)




The following is required in accordance with the AML provision of the USA
PATRIOT ACT.







INVESTOR NAME:




Lianyungang HK New Energy Vehicle System Integration Corporation




LEGAL ADDRESS:

 




  

 

 

SS# or TAX ID#

of INVESTOR:

 




IDENTIFICATION, DOCUMENTATION AND SOURCE OF FUNDS:




1.

Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth and
signature:




Current Driver’s License

or

Valid Passport

or

Identity Card

(Circle one or more)




2.

If the Investor is a corporation, please submit the following corporate
documents:




(i) Articles of Incorporation (or similar); (ii) Corporate Resolution granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.




3.

Please advise where the funds were derived from to make the proposed investment:




  X . Investments

Savings

Proceeds of Sale

Other ____________

(Circle one or more)







Signature:

 




Print Name:

Zhenhua Chen




Title (if applicable):

Executive Manager




Date:

8/21/2015















